Title: From John Adams to Antoine Marie Cerisier, 6 December 1787
From: Adams, John
To: Cerisier, Antoine Marie


          
            Dear Sir.
            
              Decr 6th. 1787.
            
          
          After much anxiety on your account and many ineffectual Inquiries after your health & welfare, I was happy to learn by Your Letter, that you was safe at Paris, where I hope you will find friends, Employment & Satisfactions better than those you have left in Holland.—
          Inclosed are letters of Introduction to Mr. Jefferson & the Marquis de Lafayette.
          The strange turn, which affairs have taken is shocking, The English however will not derive the advantages from it, they expect—Nor

is France at so low an Ebb. or in so much danger, as some of her friends apprehend you need not dread the destruction of the french Marine—it is in no danger from the English, who will find it difficult enough to keep their heads above Water notwithstanding all their Bravadoes.
          My tender regards to my old friends the Abby’s De Chalut & Arnoux, whom I am happy to find you have been acquainted with. they are & will be your very good friends.— I should be glad to hear of you, as often as convenient by private Hands.—the post should not be trusted—
          with / great regard Dr Sir &c—
          
            J. A.
          
        